The opinion of the Court was delivered by
Moses, C. J.
The bill is filed by Jane C. Wilson, the daughter and her mother, Frances L. Wilson, the widow of John Wilson, to enjoin the sale of certain real estate described in the pleadings, levied on by the Sheriff of Charleston County, under an execution issued on a judgment of the respondents' against the said Frances L. Wilson, executrix of the said John Wilson, on a debt due by the testator. Its whole purpose is to restrain the sale, on the ground that the land is the property in fact of the said Jane C., and not bound by and subject to the judgment. In the language of the bill, “ that said lots of land are not, and have not been, since the 21st day of December, 1867, any portion, part, or parcel, or in any way appertained to the estate of John Wilson, deceased.” It interposes no equity by which the legal title is affected or qualified, seeks no cancellation or reform of deeds which may cloud the title, asserts neither fraud, accident, mistake or unfair advantage as the claim for relief, but merely seeks the injunction on the ground afore stated.
There is no special prayer but for an injunction “to restrain further proceeding against such lots of land by virtue of the said judgment,” and no recital that would justify any relief under the general prayer. “ Even when a prayer of general relief is sufficient, the special reliefprayed at the bar must essentially depend upon the proper frame and structure of the bill; for the Court will grant such relief only as the case stated will justify.” — Story’s Eq. Prac., § 42. And among the principal rules required as to this portion of the bill, Mr. Adams, in his Treatise on Equity, 309, includes as the first, “ that it should point out with reasonable clearness what relief is asked.” Mr. Kent, in Wilkins vs. Wilkins, 1 John. Ch., 116, says: “ With respect to this point, I apprehend the rule to be, that though the bill contain as usual a prayer for general relief, and also a prayer for specific relief, that the plaintiffs may have other specific relief, provided it be consistent with the ease made by the bill.”
*375Ch. Dunkin,in Barr vs. Haselden, 10 Rich. Eq., 58, refers to Ch. Harper, as holding, in regard to the rule, that “ where a proper case is made, though the specific relief prayed for cannot be granted, yet if there be a prayer for general relief, the proper relief will be afforded.” To authorize, therefore,. a grant under the general prayer, where the specific relief cannot be extended, a case must be presented in which, at least, the ground on which it is sought must appear from the pleadings.
Equity may entertain a jurisdiction ancillary to a Court of law, where the party complaining can have no remedy in that Court, or is prevented from making an adequate defense, when brought before it, either by some defect in his title, which equity alone will cure, or some existing impediment which its interposition can alone remove. In the language of the counsel for the appellants, at page-6 of his printed argument, “the general question now7 before the Court is, whether the property levied upon by the respondents to satisfy their execution against the executrix of the estate of John Wilson, deceased, is subject to levy and sale therefor, upon the facts stated in the report of the Referee.” To put the case in the light most favorable to them, suppose both or either had a valid, indefeasible title to the land, clear, in all respects, of any incumbrance by the judgment of the respondents, can a Court of Equity interfere to prevent the sale by the Sheriff? If the land was not that of the estate of the testator when the judgment was recovered against his executrix, the sale would confer no title, and in no event could it be asserted against the said Jane C., except through an action at law. Whether the land is subject to the judgment is a question for that Court, and equity will not interfere to prevent a mere trespass, unless the remedy at law is inadequate, as in waste, nuisance and irreparable mischief. So, if the bill had been framed with a view to reform the deed of September 21, 1867, as is suggested in the argument last furnished on their behalf, and the Court had so ordered, it would be without jurisdiction to grant the injunction. It has not the power to prevent a trespass, save where, in the language of Chancellor Kent, in Livingston vs. Livingston, 6 John. Ch., 500, referring to Gartrin vs. Asplin, 1 Mad. Ch. Rep., 150, and cited in Lining vs. Geddes et al., 1 McC. Ch., 304, “ there is something particular in the case, so as to bring the injury under the head of quieting possession, or to make out a case of irreparable mischief, or where the value of the inheritance is put in jeopardy.” To *376grant an injunction in an application of the character before us would be to determine that the right of title to the land levied on is in one or both of the appellants, which is beyond the power of a Court of Equity.
The question is dismissed.
Wright, A. J., and Willard, A. J., concurred.